Title: From Alexander Hamilton to Otho H. Williams, 21 January 1794
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury DepartmentJanuary 21st 1794
Sir

I herewith enclose you a letter directed to Thos. Pinckney Esquire London. It covers one to Messers Willink and Van Staphorst, Bankers in Amsterdam. I request that you will forward the letter by the first opportunity to London, if no immediate conveyance offers for Amsterdam; but if there should be a vessel in your port for Amsterdam you will please to open the outside cover addressed to Mr. Pinckney and send the letter to Messrs Willink and Van Staphorst directly to its address in Holland.
I am Sir with great consideration   Your Obedt. Servant

A Hamilton
The Collector of Baltimore

